Citation Nr: 1547504	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-03 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 19, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to November 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a Travel Board hearing in September 2015, as requested in his January 2014 substantive appeal.  In a September 2015 statement, the Veteran, through his representative, withdrew his request for a hearing.  Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2015).  


FINDING OF FACT

In a September 2015 written statement, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, stated that he wished to withdraw his appeal on the issue of entitlement to an effective date earlier than October 19, 2011, for the grant of service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an effective date earlier than October 19, 2011 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2)(d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The August 2012 rating decision on appeal granted service connection for PTSD, effective October 19, 2011, and assigned a 50 percent disability rating.  In his September 2012 notice of disagreement, the Veteran argued he was entitled to an earlier effective date.  A May 2014 rating decision granted an increased 100 percent disability rating for his PTSD from December 20, 2013, and appears to have satisfied the relief the Veteran was seeking.  In a September 2015 statement, the Veteran, through his representative, indicated he wished to withdraw his notice of disagreement and VA Form 9 (substantive appeal), in which he had requested a Board hearing, concerning the issue on appeal. 

Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the issue of entitlement to an effective date earlier than October 19, 2011 for the grant of service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.


ORDER

The appeal seeking entitlement to an effective date earlier than October 19, 2011, for the grant of service connection for PTSD is dismissed. 



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


